as

am

 

 
 
 

 

 

 

Rehabilitation Act and the Americans with Disabilities Acts, see, e.g., id. at 42, without actually
articulating a co gnizable claim under any of these provisions. Although the complaint sets forth
a basis for this Court’s jurisdiction, id., and demands monetary damages, id. at 31-32, it does not
include a short and plain statement of claims showing that plaintiff is entitled to relief. As
drafted, the complaint does not comply with Rule 8(a), and it will be dismissed Without

prejudice. An Order consistent with this Memorandum Opinion is issued separately.

 {QM 5 W

United States District Judge